     Case 18-50077-btf11           Doc 184-4 Filed 01/31/19 Entered 01/31/19 16:52:34   Desc
                                          Exhibit C Page 1 of 3

Exhibit C……Lakeshore Liquidation Analysis



Liquidated Value of Frontier Bank Eqpt Collateral      748,300 * see detail
As appraised by Frontier Bank on 8/22/18                           below
Frontier Bank Collateral                               Qtty'
Asset Description
2009 Peterbilt 389 Sleeper Truck                               1       51,000
2007 Peterbilt 379 Sleeper Truck                               1       46,750
2005 Peterbilt 379 Sleeper Truck                               1       42,500
2004 Peterbilt 379 Sleeper Truck                               1       40,800
Shop
2014 HyGrade 1400RS Rear Blade                                 1       10,200
2013 John Deere HX15 14x15 Rotary Shredder                     1       11,050
Harvest Hand 36 Ft Transport Trailers                          4       20,400
2008 Takeuchi TL140 Skid Steer, Track
Issues, Worn Sprockets, Undercarriage Issue                    3       21,675
Fortescue
2012 B&B Behnke Gooseneck                                      3       21,675
Anhydrous Wagons w/ Two 1450
Gallon Anhydrous Tanks & Running
Buhler Farm King 1060 Auger                                    1           6,800
Buhler Farm King 1370 Auger 1                                  1           6,800
Buhler Farm King 122 Auger                                     1              0
Crisafulli Pump SN# 16365                                      1           7,225
1975 ACRO 5500 Gallon Tanker Trailer                           1       12,750
2009 John Deere 2210 Cultivator                                1       25,500
2012 John Deere 2623 Disk Tillage, 49'3"                       1       25,500
2013 Case IH Nutri-Placer 930                                  1       36,000
Fertilizer Applicatior                                         0
2009 DMI Case IH Ecolo-Tiger 730C Shank Ripper                 1       10,200
2013 Case IH Nutri-Placer 940                                  1       34,000
2012 AG Systems AG206 Anhydrous                                3       21,675
Carts w/ Two 1450 Gallon Anhydrous
Tanks & Running Gear
2010 Batco 1535 TDFL Conveyor Augers                           4       28,900
2013 John Deere 9560 RT Crawler, Tractor, Damage               1      148,750
Planter CCS Seed Delivery Crop Planter, Frame Issues           1       98,600
2015 Batco 1545FL Auger, Frame Issues, Weld Repair             1       12,750
    Case 18-50077-btf11            Doc 184-4 Filed 01/31/19 Entered 01/31/19 16:52:34   Desc
                                          Exhibit C Page 2 of 3

Friesen Titan 4SE Easy Haul Trailer SN#33420                   1        6,800
TOTAL LIQUIDATED VALUE EQUIPMENT
COLLATERALIZED BY FRONTIER BANK LOAN                                  748,300
Cross Collateralized Residence owned by Jon Russell                  $125,000
Cross Collateralized Shop Propertt owned by Jon Russell               $60,000
Cumulative Liq Value of Frontier Bank Collateral                     $933,300
Add Union Bank and TD Auto Collateral
TD Auto collateral @ 2016 Ford F350                                    33,013
TD Auto collateral @ 2016 Cadillac Escalade                            31,364
Union Bank collateral @ Ford F 350                                     16,135
Balance Available to Pay Claims Before Trustee                     $1,013,813
Trustee Fees Under Ch-7 Liquidation**
                                                   25%    $6,250      $25,000
                                                   10%    $2,500      $25,000
                                                      5% $48,191     $963,813
Total Trustee Fees Ch-7 Liquidation**                                 $56,941


Balance for Claims after Ch-7 Trustee Fees                          $956,872
Less Administrative Claims /Quarterly fees
Balance for payment of Unsecured creditors under Ch-7                     $0
Balance Available for Unsecured Creditors under Chapter 7                 $0


 **Calculation of Chapter 7 Trustee Fees
 25% of the initial $5,000 disbursed
 10% of anything between $5,001 and $50,000
 5% of anything between $50,001 and $1,000,000, and
 3% of any amount over $1,000,000.
    Case 18-50077-btf11           Doc 184-4 Filed 01/31/19 Entered 01/31/19 16:52:34                     Desc
                                         Exhibit C Page 3 of 3

Exhibit C……Lakeshore Liquidation Analysis

Liquidated Value of Frontier Bank Collateral
                                         $868,500 Per Frontier Bank 8/22/18 Equipment Appraisal
                                         $210,000 Jon Russell Estimate of FMV of personal res and shop land value
                                      $1,078,500 Total FMV Frontier Bank Collateral
Debtor Proposes to Treat $1,300,000 of Frontier Claim as Fully Ssecured


Chapter 7 Liquidation                                              Estimated Recovery
Total Frontier Claim                                 2,633,748     Under Ch 7 Liquidation
Frontier Recovery under Ch 7 Liquidation              $933,300       35.44% of Claim
TD Auto Claim                                           91,968     Estimated Recovery Under Ch-7 Liquidation
TD Auto Recovery under Ch 7 Liquidation                 64,377       70.00% of Claim Under a Ch 7 Liquidation
Union Bank Claim                                        23,050
Union Bank Recovery under Ch 7 Liquidation              16,135       70.00% of Claim Under a Ch 7 Liquidation
Unsecured Creditors                               Unsecured Debt Estimated Recovery Under Ch-7 Liquidation
Gen'l Unsecured Creditors Claims                     1,400,163
Gen'l Unsecured Creditors Recovery under Ch 11               0        0.00% of Claim Under a Ch 7 Liquidation


Estimated Recovery Under Ch-11 Plan                                % of Secured Claim Under Ch 11 Plan
Total Frontier Claim                                 2,633,748
Frontier secured claim paid under Plan               1,300,000       49.36% of Total Frontier Claim in Ch11 Plan
Frontier unsecured claim paid under Plan             1,333,748
Frontier unsecured claim paid under Plan               280,031       21.00% of Frontier unsec claim in Ch11 Plan
Total Frontier Recovery under plan                   1,580,031       59.99% of Total Frontier Claim in Ch 11 Plan
Total TD Auto Claim Paid Under Plan                     91,968      100.00% of Total TD Auto Claim in Ch 11 Plan
Union Bank Claim Paid Under Plan                        23,050      100.00% of Union Bank Claim in Ch 11 Plan


Gen'l Unsecured Creditors other than Frontier     Unsecured Debt Estimated Recovery Under Ch-11 Plan
                                                    $1,400,163
Gen'l Unsecured Creditors Paid Under Plan             $294,034       21.00% of unsecured Claims in Ch 11 Plan
